Title: To Benjamin Franklin from James Lovell, 28 October 1780
From: Lovell, James
To: Franklin, Benjamin


Honble. Sir
Octr. 28th. 1780
A Committee was appointed in Congress on the 6th. to draught a “Letter to our Ministers at the Courts of Versailles & Madrid to enforce the Instructions given by Congress to Mr. Jay by their Resolutions of the 4th. Instant and to explain the Reasons & principles on which the same are founded, that they may respectively be enabled to satisfy those Courts of the Justice and Equity of the Intentions of Congress.”
That Comtee. reported a Draught of a Letter to Mr Jay “and that a Copy of it be communicated to Doctor Franklin together with the Resolution directing the Draught.”
There is no member of the Comtee. of forgn. Affairs attending Congress but myself, nor have the Comtee. had a Secretary or Clerk since T Payne’s Resignation. I must entreat you therefore Sir to excuse the Œconomy of my Request that you would transmit to Mr. Jay all of the Papers which happen to reach you directed for him taking Copies of such as are left open for your Information. I persuade myself that you will readily communicate to Mr Adams what appears so much connected with his Commission, though it has not been specially ordered by the Report of the Comtee. upon the Draught.
I am Sir your most humble Servant
James Lovell
Honble Doctor Franklincopy
 
Addressed: Honble. / Doctor Franklin / France
